Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  November 22, 2010                                                           Marilyn Kelly,
                                                                                  Chief Justice

  141558                                                               Michael F. Cavanagh
                                                                         Maura D. Corrigan
                                                                        Robert P. Young, Jr.
  LYNDA CARTO,                                                          Stephen J. Markman
           Plaintiff/Counterdefendant-                                  Diane M. Hathaway
           Appellee,                                                   Alton Thomas Davis,
                                                                                       Justices
  and

  JANE STAEBEL, JULIE MCCARVER,
  PATRICIA SELENT, D. JEANETTE SULLIVAN,
  JULIA SNEAD, THOMAS UNDERWOOD, and
  THE JOHN G. UNDERWOOD TRUST,
            Plaintiffs/Counterdefendants,
  v                                              SC: 141558
                                                 COA: 288251
                                                 Oakland CC: 2004-056175-CB
  UNDERWOOD PROPERTY MANAGEMENT
  COMPANY,
           Defendant/Cross-Defendant-
           Appellee,
  and

  GLENN UNDERWOOD,
           Defendant/Counterplaintiff/Cross-
           Defendant/Cross-Plaintiff-Appellee,
  and

  CHARLES UNDERWOOD,
           Defendant/Counterplaintiff/Cross-
           Plaintiff/Cross-Defendant,
  and

  MARY LOU UNDERWOOD,
             Appellant.
  _________________________________________/
                                                                                                              2


      On order of the Court, the application for leave to appeal the June 29, 2010
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 22, 2010                   _________________________________________
       y1115                                                                Clerk